The Honorable Lloyd R. George State Representative Route 1, East Ola, AR  72853
Dear Representative George:
This is in response to your request for an opinion wherein you posed the following inquiry:
     Does the War Memorial Stadium Commission have the authority to assess and enforce the payment of a $1.00 user fee for each person attending any athletic or other event in the War Memorial Stadium?
Dispositive of your inquiry is A.C.A. 22-3-1002(6) which extends to the Stadium Commission the power to:
     Fix the amount of admissions, fees, commissions, concessions, rents, and other charges to be collected by the commission for the use of the stadium for athletic or other events for which admissions are charged.
It is the opinion of this office that this statute confers upon the Stadium Commission the authority to fix certain charges among which could be a $1.00 user fee for each person attending any athletic or other event in War Memorial Stadium for which admissions are charged.
The foregoing opinion, which I hereby approve, was prepared by First Assistant Attorney C. Randy McNair III.